Case 1:20-cv-00493-RJJ-SJB ECF No. 13-1 filed 07/20/20 PageID.650 Page 1 of 7




                                 Exhibit 1
                              Joseph Declaration
Combined Reply in Support of Plaintiff’s Motion for a Preliminary Injunction and
                Opposition to Defendants’ Motion to Dismiss
Case 1:20-cv-00493-RJJ-SJB ECF No. 13-1 filed 07/20/20 PageID.651 Page 2 of 7




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

ASSOCIATION OF AMERICAN                      )
PHYSICIANS & SURGEONS,                       )
             Plaintiff,                      )
                                             )
        v.                                   )
                                             ) No. 1:20-cv-00493-RJJ-SJB
FOOD & DRUG ADMINISTRATION; DR. )
STEPHEN M. HAHN, Commissioner of Food ) Hon. Robert J. Jonker
& Drugs, in his official capacity;           )
BIOMEDICAL ADVANCED RESEARCH & ) Mag. Sally J. Berens
DEVELOPMENT AUTHORITY; GARY L. )
DISBROW, Ph.D., Acting Director,             )
Biomedical Advanced Research &               )
Development Authority, in his official       )
capacity; DEPARTMENT OF HEALTH &             )
HUMAN SERVICES; and ALEX AZAR,               )
Secretary of Health & Human Services, in his )
official capacity,                           )
              Defendants.                    )

                  DECLARATION BY LAWRENCE J. JOSEPH

      I, Lawrence J. Joseph, hereby declare that:

      1.      I am over the age of 21 years and competent to make this declaration

pursuant to 28 U.S.C. § 1746. I have not been convicted of a felony or a crime of

dishonesty.

      2.      I am counsel for plaintiff Association of American Physicians &

Surgeons (AAPS) in this action.

      3.      In that capacity, I visited the website of the Michigan Department of


                                         1
Case 1:20-cv-00493-RJJ-SJB ECF No. 13-1 filed 07/20/20 PageID.652 Page 3 of 7




Licensing and Regulatory Affairs on July 20, 2020 at the following address:

https://www.michigan.gov/documents/lara/Reminder_of_Appropriate_Prescribing_and_Dispensi

ng_3-24-2020_684869_7.pdf and downloaded the “Reminder” to Licensed Prescribers

& Dispensers attached hereto as Exhibit A.

      4.     In that capacity, I visited the website of the Michigan Department of

Licensing and Regulatory Affairs on July 20, 2020 at the following address:

https://www.michigan.gov/lara/0,4601,7-154-11472-523663--,00.html   and   printed   the

guidance entitled “FDA Guidance for Emergency Use of Chloroquine Phosphate

and Hydroxychloroquine Sulfate” to portable document format, a true and correct

copy of which is attached hereto as Exhibit B.

I declare under penalty of perjury that the foregoing is true and correct. Executed on

this 20th day of July 2020.


                                            /s/ Lawrence . Joseph
                                         Lawrence . Joseph




                                            2
Case 1:20-cv-00493-RJJ-SJB ECF No. 13-1 filed 07/20/20 PageID.653 Page 4 of 7




                                Exhibit A
     Case 1:20-cv-00493-RJJ-SJB ECF No. 13-1 filed 07/20/20 PageID.654 Page 5 of 7




                                        STATE OF MICHIGAN
GRETCHEN WHITMER        DEPARTMENT OF LICENSING AND REGULATORY AFFAIRS                       ORLENE HAWKS
    GOVERNOR                                                                                    DIRECTOR
                                            LANSING

     March 24, 2020


     TO: Licensed Prescribers & Dispensers

     RE: Reminder of Appropriate Prescribing and Dispensing


     Dear Licensed Prescribers and Dispensers:

     The Department of Licensing and Regulatory Affairs has received multiple allegations of
     Michigan physicians inappropriately prescribing hydroxychloroquine or chloroquine to
     themselves, family, friends, and/or coworkers without a legitimate medical purpose.

     Prescribing hydroxychloroquine or chloroquine without further proof of efficacy for treating
     COVID-19 or with the intent to stockpile the drug may create a shortage for patients with lupus,
     rheumatoid arthritis, or other ailments for which chloroquine and hydroxychloroquine are proven
     treatments. Reports of this conduct will be evaluated and may be further investigated for
     administrative action. Prescribing any kind of prescription must also be associated with medical
     documentation showing proof of the medical necessity and medical condition for which the
     patient is being treated. Again, these are drugs that have not been proven scientifically or
     medically to treat COVID-19.

     Michigan pharmacists may see an increased volume of prescriptions for hydroxychloroquine
     and chloroquine and should take special care to evaluate the prescriptions’ legitimacy. Pursuant
     to Michigan Administrative Code, R 338.490(2), a pharmacist shall not fill a prescription if the
     pharmacist believes the prescription will be used for other than legitimate medical purposes or if
     the prescription could cause harm to a patient.

     It is also important to be mindful that licensed health professionals are required to report
     inappropriate prescribing practices. LARA appreciates all licensed health professionals for their
     service and cooperation in assuring compliance in acting responsibly while continuing to provide
     the best possible care for Michigan’s citizens during this unprecedented and very challenging
     time.

     To stay up to date on the latest information regarding the COVID-19 pandemic please go to
     www.michigan.gov/Coronavirus and the CDC site at www.CDC.gov.

     Sincerely,

     Deb Gagliardi, Director
     Bureau of Professional Licensing

     Forrest Pasanski, Director
     Enforcement Division


                                      BUREAU OF PROFESSIONAL LICENSING
                            611 W. OTTAWA • P.O. BOX 30670 • LANSING, MICHIGAN 48909
                                        www.michigan.gov/bpl • 517-241-0199
                                    LARA is an equal opportunity employer/program
Case 1:20-cv-00493-RJJ-SJB ECF No. 13-1 filed 07/20/20 PageID.655 Page 6 of 7




                                Exhibit B
7/20/2020                 LARA - FDA Guidance for
            Case 1:20-cv-00493-RJJ-SJB         ECFEmergency Use of Chloroquine
                                                      No. 13-1                 PhosphatePageID.656
                                                                   filed 07/20/20        and Hydroxychloroquine
                                                                                                          Page  Sulfate
                                                                                                                   7 of 7
                                                OFFICIAL WEBSITE OF MICHIGAN.GOV
  DEPARTMENT OF

  LICENSING AND REGULATORY AFFAIRS                                                                                          
   LARA / LARA NEWS RELEASES

   FDA Guidance for Emergency Use of Chloroquine
   Phosphate and Hydroxychloroquine Sulfate

   Dear Licensed Prescribers and Dispensers:

   This communication is being provided to inform you of a recent guidance that has been issued
   by the US Food & Drug Administration (FDA) for emergency use of chloroquine phosphate and
   hydroxychloroquine sulfate, as described in the Scope of Authorization section of the FDA letter
   (Section II) for the treatment of COVID-19.

   LARA appreciates the essential role of our prescribers and dispensers and recognizes their
   ability to make proper clinical decisions including following responsible prescribing and
   dispensing practices. LARA thanks all of the dedicated licensed health professionals and others
   who continue to provide the best possible care for Michigan’s citizens during this state of
   emergency.

   Debra Gagliardi

   Director, Bureau of Professional Licensing




                Administrative Rules                                        MICHIGAN.GOV HOME
                LARA FOIA Process                                           ADA
                                                                            MICHIGAN NEWS
                                                                            POLICIES

                                                COPYRIGHT 2020 STATE OF MICHIGAN




https://www.michigan.gov/lara/0,4601,7-154-11472-523663--,00.html                                                               1/1
